Rhodes and Crapser, JJ., concur; Hill, P. J., and Heffernan, J.,
dissent on the ground that defendant, a foreign corporation, with a certificate filed in New York State permitting it to do business, prepared and shipped the substance alleged to be poisonous from New York to a dealer in California. Plaintiff’s injuries are alleged *279to have been received in the latter State. One of the acts out of which the alleged cause of action arose occurred within the State of New York, and that State may apply its law. (Restatement Conflict of Laws [Proposed Final Draft No. 1], § 70.) The courts of this State should exercise jurisdiction under such circumstances. (Id. § • 99.) The plaintiff as a matter of right brings this action within this State.
Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.